DETAILED ACTION
Status of Claims 
Claims 1-4 and 6-25 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 04/12/2021
Amended Claims 						-Receipt Date 04/12/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 04/12/2021. Claims 1-4 and 6-25 are pending. Claims 1, 9, and 16 are amended. Claims 23-25 are new. Applicant's amendments to claims 9 and 16 have overcome the 112 rejections previously set forth. 

Response to Arguments
04/12/2021 have been fully considered but they are not persuasive. 
Applicant submits:
“As shown above, Gove fails to teach or suggest the use of virtual vector register files, and Abernathy is totally silent regarding the use of a backing store as recited in the amended independent claims. More specifically, Abernathy, and not Gove, is the reference cited as disclosing a register file with a first level register file and a second level register file. However, Abernathy teaches nothing about a backing store (which the Office Action cites to Gove for). Because Abernathy does not disclose a backing store, Abernathy cannot teach transferring a requested register from the backing store into which one of the FLRF or SLRF registers are placed into for instructions when registers are not found in a virtual register file” (Remarks, page 18)
However, this argument is not persuasive because Applicant fails to consider how the references are being combined to teach the claimed limitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Abernathy teaches a First Level Register File FLRF and a Second Level Register File SLRF that evict and allocate registers to/from a memory hierarchy, see Abernathy [0022], where the memory hierarchy includes a cache, see Abernathy Fig. 7 717. Thus Applicant’s assertion that “Abernathy is totally silent regarding the use of a backing store as recited in the amended independent claims” is not persuasive. Further, Gove’s physical register file (see Gove [0106]) is modified to include a FLRF and a SLRF as taught by Abernathy, and the eviction/allocation of registers in Gove would be done between the FLRF, SLRF, and the L1 cache/backing store similar to the eviction/allocation of registers between the FLRF, SLRF, and memory hierarchy/cache in Abernathy. 


Claim Objections
Claims 1, 9, 16, and 23-25 are objected to because of the following informalities:  
Claims 1, 9, 16, and 23-25- “the backing store” should be “the vector register backing store”
Claims 1, 9, and 16- “each bank of the N deep physical hardware register file” should be “each of a plurality of banks of the N deep physical hardware register file”
Claims 23-25- “the instruction that is transferred” should be “an instruction that is transferred” since the independent claims do not introduce an instruction that is transferred
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation:
wherein the instruction that is transferred from the backing store into at least the N deep physical hardware register file is a texture access instruction
return data from a load or texture access instruction that gets allocated in the small vector register file 630”, however this is different from an instruction being transferred from the backing store to the small vector register file. 
	Claims 24-25 recite similar limitations and are rejected for similar reasons. 

Prior Art Considerations
The prior art of record fails to teach claims 23-25 as currently written. Specifically, the prior art does not teach, in combination with other limitations in claims, a texture access instruction being transferred from the backing store to the N deep physical hardware register file.
Examiner notes that these limitations are subject to 112 rejections and are thus not allowable at the current point. Examiner further notes that amendments to resolve the 112 rejections would likely impact the prior art considerations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gove US 2013/0024647 in view of Abernathy et al. US 2014/0122840 (hereinafter, Abernathy).
	Regarding claim 1, Gove teaches:
1. (Currently Amended) A graphics processor (Fig. 2, 10), comprising:
a logic unit (Fig. 2, a core 200 is a logic unit); 
a virtual vector register file coupled to the logic unit ([0095]: each core has virtual vector registers), 
a vector register backing store coupled to the virtual vector register file ([0095]: each virtual vector register is mapped to L1 cache, which is a vector register backing store), the virtual vector register file including a physical hardware vector register file ([0106]: the virtual vector register file includes a physical vector registers, i.e. a physical hardware vector register file); and 
a virtual vector register file controller coupled to the virtual vector register file, wherein eviction/allocation between the memory hierarchy is based on access requests to vector registers contained within the virtual vector register file ([0101]: vector registers are allocated into L1 from L2 based on an access requests by a thread for a virtual vector register that isn’t already in L1 and the access requests may cause another vector register to be evicted from L1 into L2, the associated logic for performing the eviction/allocation is a virtual vector register file controller), 
wherein requested registers that are not present in the virtual vector register file upon being accessed by an instruction are transferred from the memory hierarchy ([0090]: a vector register that is accessed by an instruction is transferred into the L1 cache, see also [0101]),
wherein the logic unit is configured to access the requested registers from the virtual vector register file, wherein the logic unit directly accesses the virtual vector register file for the requested registers ([0088]-[0090]: the cores access registers requested by threads by directly accessing the virtual vector register file mapped onto the L1 cache). 
	While Gove teaches its virtual vector register file being mapped to a physical vector register file and L1 cache ([0106]), Gove does not teach evicting/allocating between the physical register file and L1. That is, Gove does not teach:
the virtual vector register file including a N deep physical hardware vector register file connected to a M deep physical hardware vector register file, wherein N is less than M;
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store is based on access requests to vector registers contained within the virtual vector register file,
wherein requested registers that are not present in the virtual vector register file upon being accessed by an instruction are transferred from the backing store into at least the N deep physical hardware vector register file,
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers
	However, Abernathy teaches:
a virtual register file including a N deep physical hardware register file connected to a M deep physical hardware register file, wherein N is less than M ([0019]: a register file, i.e. a virtual register file, is grouped into multiple levels, i.e. multiple physical hardware register files, the first level register file FLRF is smaller, i.e. has less physical registers, and the second level register file SLRF has a larger size, i.e. has more physical registers);
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store ([0022]: data is allocated from the memory to FLRF if the data is not in the SLRF, and data is evicted from the FLRF to the SLRF if there is a space conflict in the FLRF, thus data is evicted/allocated between the FLRF, SLRF, and the memory hierarchy which includes a cache/vector register backing store, see Fig. 7);
wherein requested registers that are not present in the virtual vector register file upon being accessed by an instruction are transferred from the backing store into at least the N deep physical hardware vector register file ([0022]: requested registers which are not present in the FLRF or SLRF are transferred from the memory hierarchy/vector register backing store into the FLRF),
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers ([0020]: the FLRF/a bank of the FLRF is accessed directly for requested registers)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual vector register file of Gove to include a multi-level register file as taught by Abernathy such that the physical vector registers of Gove is instead a multi-level register file and the mapping table of Gove (Gove [0088]) incorporates the mapping table of Abernathy (Fig. 1, 102) for managing the multi-level register file. In this combination, the virtual vector registers will be evicted/allocated between the FLRF, SLRF, and vector register backing store/L1 cache as described in Abernathy [0022]-[0023] and Gove [0101]. One of ordinary skill in the art would have been motivated to make this modification to support larger register sets with reduced latency and power consumption (Abernathy [0002]-[0003]).

	Regarding claim 2, Gove in view of Abernathy teaches:
2. (Previously Presented) The graphics processor of claim 1, wherein the virtual vector register file controller includes: 
a vector register re-mapping table (Gove [0096]: a table is used to map virtual vector registers to L1 cache); and 
an allocator/de-allocator coupled to the vector register re-mapping table and to the virtual vector register file and the vector register backing store (Gove [0096]: the L1 cache allocates and de-allocates storage locations, i.e. an allocator/de-allocator is coupled to the L1 cache, and the L1 cache is also coupled to the virtual vector registers via a mapping table).

	Regarding claim 3, Gove in view of Abernathy teaches:
3. (Previously Presented) The graphics processor of claim 2, wherein the vector register re-mapping table is indexed by a virtual vector register number, with each table entry storing a pointer to the vector register backing store in a first condition (Gove [0096] and [0109]-[0110]: the mapping table maps virtual vector registers to cache line addresses, i.e. the table is indexed by virtual vector register numbers and returns a pointer to the cache/backing store, if the mapping table contains an entry for the virtual vector register being accessed, i.e. in a first condition) or a corresponding physical hardware vector register file in the virtual vector register file in a second condition.

	Regarding claim 6, Gove in view of Abernathy teaches: 
6. (Original) The graphics processor of claim 2, wherein the allocator/de-allocator uses a plurality of lists to track candidates for eviction and track vector register files that are unallocated for eviction/allocation analysis (Gove [0100]-[0101]: the vector register valid bit sets 621-624 are a plurality of lists where the valid bits of each set are used to determine if a vector register is to be evicted to L2 cache, i.e. to track candidates for eviction, the valid bits also indicate if a register should be fetched from memory the next time it is read, i.e. the valid bits also track which registers are unallocated and need to be fetched from memory when read).

	Regarding claim 7, Gove in view of Abernathy teaches: 
7. (Previously Presented) The graphics processor of claim 2, wherein the allocator/de-allocator uses a list to track vector register file ownership by thread for eviction/allocation analysis (Abernathy [0025]: each entry in the table 120 includes a TID which tracks ownership for the register of the entry by thread, the set of entries sharing the same TID would form a list which tracks register file ownership by thread).

	Regarding claim 8, Gove in view of Abernathy teaches: 
8. (Original) The graphics processor of claim 1, wherein the virtual vector register file controller presents a logical view to external components that all vector registers are physically implemented in hardware (Gove [0090]: the processor can execute a load to a vector register but actually use a virtual vector register mapped to L1 cache, thus a logical view of the vector registers to components external to the virtual vector register file is that they are physically implemented in hardware).

	Regarding claim 9, Gove teaches: 
9. (Currently Amended) A method for using a virtual vector registers in a graphics processor, the method comprising: 
forming a virtual vector register file ([0095]: each core has virtual vector registers) that includes a physical hardware vector register file ([0106]: the virtual vector register file includes a physical vector registers, i.e. a physical hardware vector register file);
forming a vector register backing store ([0095]: each virtual vector register is mapped to L1 cache, which is a vector register backing store), wherein eviction/allocation between the memory hierarchy is based on access requests to vector registers contained within the virtual vector register file ([0101]: vector registers are allocated into L1 from L2 based on an access requests by a thread for a virtual vector register that isn’t already in L1 and the access requests may cause another vector register to be evicted from L1 into L2); 
determining if a requested vector register is present ([0108]-[0110]: an access to a vector register is detected at 810 and it is determined if the vector register is present in the table at 820) 
initiating, by a virtual vector register file controller, a swapping process to bring the requested vector register into the cache ([0110]-[0111]: a vector register is evicted from the cache if the cache is full and the requested vector register is brought in/ allocated), wherein the requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the memory hierarchy ([0090]: a vector register that is accessed by an instruction is transferred into the L1 cache, see also [0101]); and 
sending a notification that the requested vector register is now present ([0110]-[0111]: a new mapping is created for the requested register in the mapping table and the thread then accesses the vector register, thus a notification is sent to the thread once the vector register is available in the cache); and
accessing, by a logic unit (Fig. 2 core 200), the requested registers from the virtual vector register file, wherein the logic unit directly accesses the virtual vector register file for the requested registers ([0088]-[0090]: the cores access registers requested by threads by directly accessing the virtual vector register file mapped onto the L1 cache).
	While Gove teaches its virtual vector register file being mapped to a physical vector register file and L1 cache ([0106]), Gove does not teach evicting/allocating between the physical register file and L1. That is, Gove does not teach:
the virtual vector register file includes a N deep physical hardware vector register file connected to a M deep physical hardware vector register file, N being less than M; 
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store is based on access requests to vector registers contained within the virtual vector register file,
determining if a requested vector register is present in a corresponding physical hardware vector register file in the virtual vector register file,
wherein a requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the backing store into at least the N deep physical hardware vector register file,
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers
	However, Abernathy teaches:
a virtual vector register file includes a N deep physical hardware vector register file connected to a M deep physical hardware vector register file, N being less than M ([0019]: a register file, i.e. a virtual register file, is grouped into multiple levels, i.e. multiple physical hardware register files, the first level register file FLRF is smaller, i.e. has less physical registers, and the second level register file SLRF has a larger size, i.e. has more physical registers); 
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store ([0022]: data is allocated from the memory to FLRF if the data is not in the SLRF, and data is evicted from the FLRF to the SLRF if there is a space conflict in the FLRF, thus data is evicted/allocated between the FLRF, SLRF, and the memory hierarchy which includes a cache/vector register backing store, see Fig. 7);
wherein a requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the backing store into at least the N deep physical hardware vector register file ([0022]: requested registers which are not present in the FLRF or SLRF are transferred from the memory hierarchy/vector register backing store into the FLRF),
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers ([0020]: the FLRF/a bank of the FLRF is accessed directly for requested registers)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual vector register file of Gove to include a multi-level register file as taught by Abernathy such that the physical vector registers of Gove is instead a multi-level register file and the mapping table of Gove (Gove [0088]) incorporates the mapping table of Abernathy (Fig. 1, 102) for managing the multi-level register file. In this combination, the virtual vector registers will be evicted/allocated between the FLRF, SLRF, and vector register backing store/L1 cache as described in Abernathy [0022]-[0023] and Gove [0101]. One of ordinary skill in the art would have been motivated to make this modification to support larger register sets with reduced latency and power consumption (Abernathy [0002]-[0003]).

Regarding claim 10, Gove in view of Abernathy teaches: 
10. (Previously Presented) The method for using a virtual vector register file in a graphics processor of claim 9, further comprising: 
indexing a vector register re-mapping table to determine if the requested vector register is in the corresponding physical hardware vector register file in the virtual vector register file (Gove [0108]-[0110]: the mapping table is indexed by virtual vector registers and at 820 it is determined, i.e. via indexing, whether a requested vector register is in the mapping table which would indicated that the vector register is in the corresponding vector register file); 
reviewing, by an allocator/de-allocator, a plurality of lists to bring the requested vector register into the corresponding physical hardware vector register file (Gove [0100]-[0101]: the vector register valid bit sets 621-624 are a plurality of lists where the valid bits of each set are used to determine if a vector register is to be evicted to L2 cache when bringing in a requested vector register).

	Regarding claim 11, Gove in view of Abernathy teaches: 
11. (Previously Presented) The method for using a virtual vector register file in a graphics processor of claim 10, wherein the vector register re-mapping table is indexed by a virtual vector register number, with each table entry storing a pointer to the vector register backing store in a first condition (Gove [0096] and [0109]-[0110]: the mapping table maps virtual vector registers to cache line addresses, i.e. the table is indexed by virtual vector register numbers and returns a pointer to the cache/backing store, if the mapping table contains an entry for the virtual vector register being accessed, i.e. in a first condition) or a corresponding physical hardware vector register file in the virtual vector register file in a second condition.

	Regarding claim 13, Gove in view of Abernathy teaches: 
13. (Previously Presented) The method for using a virtual vector register file in a graphics processor of claim 10, wherein a plurality of lists track candidates for eviction and track vector register files that are unallocated for eviction/allocation analysis (Gove [0100]-[0101]: the vector register valid bit sets 621-624 are a plurality of lists where the valid bits of each set are used to determine if a vector register is to be evicted to L2 cache, i.e. to track candidates for eviction, the valid bits also indicate if a register should be fetched from memory the next time it is read, i.e. the valid bits also track which registers are unallocated and need to be fetched from memory when read).

	Regarding claim 14, Gove in view of Abernathy teaches: 
14. (Original) The method for using a virtual vector register file in a graphics processor of claim 10, wherein the allocator/de-allocator uses a list to track vector register file ownership by thread for eviction/allocation analysis (Abernathy [0025]: each entry in the table 120 includes a TID which tracks ownership for the register of the entry by thread, the set of entries sharing the same TID would form a list which tracks register file ownership by thread).

Regarding claim 15, Gove in view of Abernathy teaches: 
15. (Original) The method for using a virtual vector register file in a graphics processor of claim 9, wherein the virtual vector register file controller presents a logical view to external components that all vector registers are physically implemented in hardware (Gove [0090]: the processor can execute a load to a vector register but actually use a virtual vector register mapped to L1 cache, thus a logical view of the vector registers to components external to the virtual vector register file is that they are physically implemented in hardware).


16. (Currently Amended) A non-transitory computer readable medium including instructions which when executed in a graphics processor cause the graphics processor to perform operations for using virtual vector register files, the operations comprising: 
forming a virtual vector register file ([0095]: each core has virtual vector registers) that includes a physical hardware vector register file ([0106]: the virtual vector register file includes a physical vector registers, i.e. a physical hardware vector register file);
forming a vector register backing store ([0095]: each virtual vector register is mapped to L1 cache, which is a vector register backing store), wherein eviction/allocation between the memory hierarchy is based on access requests to vector registers contained within the virtual vector register file ([0101]: vector registers are allocated into L1 from L2 based on an access requests by a thread for a virtual vector register that isn’t already in L1 and the access requests may cause another vector register to be evicted from L1 into L2); 
determining if a requested vector register is present ([0108]-[0110]: an access to a vector register is detected at 810 and it is determined if the vector register is present in the table at 820) 
initiating, by a virtual vector register file controller, a swapping process to bring the requested vector register into the cache ([0110]-[0111]: a vector register is evicted from the cache if the cache is full and the requested vector register is brought in/ allocated), wherein the requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the memory hierarchy ([0090]: a vector register that is accessed by an instruction is transferred into the L1 cache, see also [0101]); and 
sending a notification that the requested vector register is now present ([0110]-[0111]: a new mapping is created for the requested register in the mapping table and the thread then accesses the vector register, thus a notification is sent to the thread once the vector register is available in the cache); and
accessing, by a logic unit (Fig. 2 core 200), the requested registers from the virtual vector register file, wherein the logic unit directly accesses the virtual vector register file for the requested registers ([0088]-[0090]: the cores access registers requested by threads by directly accessing the virtual vector register file mapped onto the L1 cache).
	While Gove teaches its virtual vector register file being mapped to a physical vector register file and L1 cache ([0106]), Gove does not teach evicting/allocating between the physical register file and L1. That is, Gove does not teach:
the virtual vector register file includes a N deep physical hardware vector register file connected to a M deep physical hardware vector register file, N being less than M; 
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store is based on access requests to vector registers contained within the virtual vector register file,
determining if a requested vector register is present in a corresponding physical hardware vector register file in the virtual vector register file,
wherein a requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the backing store into at least the N deep physical hardware vector register file,
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers
	However, Abernathy teaches:
a virtual vector register file includes a N deep physical hardware vector register file connected to a M deep physical hardware vector register file, N being less than M ([0019]: a register file, i.e. a virtual register file, is grouped into multiple levels, i.e. multiple physical hardware register files, the first level register file FLRF is smaller, i.e. has less physical registers, and the second level register file SLRF has a larger size, i.e. has more physical registers); 
eviction/allocation between the N deep physical hardware vector register file, the M deep physical hardware vector register file and the vector register backing store ([0022]: data is allocated from the memory to FLRF if the data is not in the SLRF, and data is evicted from the FLRF to the SLRF if there is a space conflict in the FLRF, thus data is evicted/allocated between the FLRF, SLRF, and the memory hierarchy which includes a cache/vector register backing store, see Fig. 7);
wherein a requested register that is not present in the virtual vector register file upon being accessed by an instruction is transferred from the backing store into at least the N deep physical hardware vector register file ([0022]: requested registers which are not present in the FLRF or SLRF are transferred from the memory hierarchy/vector register backing store into the FLRF),
wherein the logic unit directly accesses each bank of the N deep physical hardware register file of the virtual vector register file for the requested registers ([0020]: the FLRF/a bank of the FLRF is accessed directly for requested registers)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the virtual vector register file of Gove to include a multi-level register file as taught by Abernathy such that the physical vector registers of Gove is instead a multi-level 

	Regarding claim 17, Gove in view of Abernathy teaches: 
17. (Previously Presented) The non-transitory computer readable medium of claim 16, further comprising: 
indexing a vector register re-mapping table to determine if the requested vector register is in the corresponding physical hardware vector register file in a virtual vector register file (Gove [0108]-[0110]: the mapping table is indexed by virtual vector registers and at 820 it is determined, i.e. via indexing, whether a requested vector register is in the mapping table which would indicated that the vector register is in the corresponding vector register file); and 
reviewing, by an allocator/de-allocator, a plurality of lists to bring the requested vector register into the corresponding physical hardware vector register file (Gove [0100]-[0101]: the vector register valid bit sets 621-624 are a plurality of lists where the valid bits of each set are used to determine if a vector register is to be evicted to L2 cache when bringing in a requested vector register).

Regarding claim 18, Gove in view of Abernathy teaches: 
18. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein the vector register re-mapping table is indexed by a virtual vector register number, with each table entry storing a pointer to the vector register backing store in a first condition (Gove [0096] and [0109]-[0110]: the mapping table maps virtual vector registers to cache line addresses, i.e. the table is indexed by virtual vector register numbers and returns a pointer to the cache/backing store, if the mapping table contains an entry for the virtual vector register being accessed, i.e. in a first condition) or a corresponding physical hardware vector register file in the virtual vector register file in a second condition.

	Regarding claim 20, Gove in view of Abernathy teaches: 
20. (Previously Presented) The non-transitory computer readable medium of claim 17, wherein a plurality of lists track candidates for eviction and track vector register files that are unallocated for eviction/allocation analysis (Gove [0100]-[0101]: the vector register valid bit sets 621-624 are a plurality of lists where the valid bits of each set are used to determine if a vector register is to be evicted to L2 cache, i.e. to track candidates for eviction, the valid bits also indicate if a register should be fetched from memory the next time it is read, i.e. the valid bits also track which registers are unallocated and need to be fetched from memory when read).

Regarding claim 21, Gove in view of Abernathy teaches:
21. (Original) The non-transitory computer readable medium of claim 17, wherein the allocator/de-allocator uses a list to track vector register file ownership by thread for eviction/allocation analysis (Abernathy [0025]: each entry in the table 120 includes a TID which tracks ownership for the register of the entry by thread, the set of entries sharing the same TID would form a list which tracks register file ownership by thread).


22. (Original) The non-transitory computer readable medium of claim 16, wherein the virtual vector register file controller presents a logical view to external components that all vector registers are physically implemented in hardware (Gove [0090]: the processor can execute a load to a vector register but actually use a virtual vector register mapped to L1 cache, thus a logical view of the vector registers to components external to the virtual vector register file is that they are physically implemented in hardware).

Claims 4,12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gove US 2013/0024647 in view of Abernathy et al. US 2014/0122840 (hereinafter, Abernathy) and Dunlap et al. US 5,913,923 (hereinafter, Dunlap).
Regarding claim 4, Gove in view of Abernathy teaches:
4. (Previously Presented) The graphics processor of claim 3, wherein the table indicates whether the vector register is physically present in the virtual vector register file (Abernathy [0027]: a register is allocated/physically present if it exists in the table 110 or 121), a value to enable usage of replacement algorithms for vector register allocation/de-allocation (Abernathy [0043]: a value is stored with each mapping for use in a replacement algorithm for the registers), and a dirty indication is used to optimize write-back to a next higher level of vector register file hierarchy (Gove [0038] and [0042]: the L2 cache is a writeback cache in which dirty data is written to memory, i.e. a next higher level of vector register file hierarchy, when a line is evicted).
	Gove in view of Abernathy does not explicitly teach:
		wherein each table entry includes a resident bit, an accessed bit, and a dirty bit.
	However, Dunlap teaches:
table entry includes a resident bit, an accessed bit, and a dirty bit (col 2 lines 36-57: a page table entry includes a present/resident P bit, an accessed A bit, and a dirty D bit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the table entries of Gove in view of Abernathy to include a resident bit, an accessed bit, and a dirty bit as taught by Dunlap. One of ordinary skill in the art would have been motivated to make the modification of including these bits in entries of the mapping table to allow for more efficient managing of the table entries since the information for determining whether an entry is present, accessed, or dirty, would be obtained by reading just one table entry. 

	Regarding claim 12, Gove in view of Abernathy teaches: 
12. (Previously Presented) The method for using a virtual vector register file in a graphics processor of claim 11, wherein the table indicates whether the vector register is physically present in the virtual vector register file (Abernathy [0027]: a register is allocated/physically present if it exists in the table 110 or 121), a value to enable usage of replacement algorithms for vector register allocation/de-allocation (Abernathy [0043]: a value is stored with each mapping for use in a replacement algorithm for the registers), and a dirty indication is used to optimize write-back to a next higher level of vector register file hierarchy (Gove [0038] and [0042]: the L2 cache is a writeback cache in which dirty data is written to memory, i.e. a next higher level of vector register file hierarchy, when a line is evicted).
	Gove in view of Abernathy does not explicitly teach:
		wherein each table entry includes a resident bit, an accessed bit, and a dirty bit.
	However, Dunlap teaches:
a table entry includes a resident bit, an accessed bit, and a dirty bit (col 2 lines 36-57: a page table entry includes a present/resident P bit, an accessed A bit, and a dirty D bit).


Regarding claim 19, Gove in view of Abernathy teaches: 
19. (Previously Presented) The non-transitory computer readable medium of claim 18, wherein the table indicates whether the vector register is physically present in the virtual vector register file (Abernathy [0027]: a register is allocated/physically present if it exists in the table 110 or 121), a value to enable usage of replacement algorithms for vector register allocation/de-allocation (Abernathy [0043]: a value is stored with each mapping for use in a replacement algorithm for the registers), and a dirty indication is used to optimize write-back to a next higher level of vector register file hierarchy (Gove [0038] and [0042]: the L2 cache is a writeback cache in which dirty data is written to memory, i.e. a next higher level of vector register file hierarchy, when a line is evicted).
	Gove in view of Abernathy does not explicitly teach:
		wherein each table entry includes a resident bit, an accessed bit, and a dirty bit.
	However, Dunlap teaches:
a table entry includes a resident bit, an accessed bit, and a dirty bit (col 2 lines 36-57: a page table entry includes a present/resident P bit, an accessed A bit, and a dirty D bit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the table entries of Gove in view of Abernathy to include a resident bit, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. A./
Examiner, Art Unit 2183

/William B Partridge/Primary Examiner, Art Unit 2183